Citation Nr: 0603949	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from October 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December  2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

Entitlement to service connection for PTSD was previously 
denied by the RO by a February 2001 rating decision.  That 
decision is final. 38 U.S.C.A. § 7105 (West 2002).  Thus, 
regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that final decision. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a February 
2001 decision.  Although he was duly notified of this 
decision and of his appellate rights, the veteran did not 
timely appeal the decision.

2.  The evidence submitted since the last final decision of 
February 2001 includes  VA medical records and statements 
from the veteran; this additional evidence was not previously 
submitted to agency decisionmakers and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2001 rating decision that denied a claim for 
a service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence presented since the February 2001 rating 
decision is new and material; the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In the present case, the Board reopens the claim for service 
connection for PTSD and remands the reopened claim for 
further development.  Under these circumstances, which are 
only of benefit to the veteran, there is no prejudice in 
adjudicating his application to reopen the claim for service 
connection for PTSD without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to the combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor. 
38 C.F.R. § 3.304(f) (2005).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed his 
current application to reopen a claim for service connection 
for PTSD in August 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's original claim for service 
connection for PTSD in a February 2001 rating decision, which 
was not appealed and became final.  That decision denied the 
claim on the basis that there was no evidence of a specific 
stressful event that could be verified.  The evidence 
included a June 2000 letter from a counselor at a Vet Center 
who stated that the veteran had a significant degree of grief 
related to his service in Vietnam.  An October 2000 VA 
treatment record revealed a diagnosis of PTSD.  The veteran's 
personnel records showed that he served as an ambulance 
driver in Vietnam.  

The evidence submitted in support of the veteran's current 
application to reopen his claim for service connection for 
PTSD included VA treatment records, a statement from a 
retired chaplain, and a lengthy stressor statement from the 
veteran.  VA outpatient treatment records dated from June 
2000 to January 2004 show that the veteran was diagnosed and 
treated for PTSD.  In a December 2003 letter, a retired 
military chaplain stated that the veteran has severe PTSD and 
that he has history of combat in Vietnam.  In a December 2003 
substantive appeal (Form 9), the veteran stated that he was 
assigned to the 1st Med Co. in Plei Ku and worked at the 21st 
Evacuation Hospital.  His duties included transporting many 
severely wounded and dying soldiers.  In particular, he 
stated that he transported many soldiers during the TET 
offensive.  During the TET offensive, the 21st Evacuation 
Hospital and surrounding areas experienced more than one 
attack and that during this time he worked 24 hour shifts and 
has vivid recollections of traumatic amputations, horribly 
burned and severely dismembered men.   

The Board finds that the additional evidence in question is 
new because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
the lay evidence is material because it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Specifically, the information concerning stressors 
added to the record is more detailed than previous 
statements.  The claim had been previously denied based on 
the lack of verifiable stressors.  Therefore, the additional 
details documented in the veteran's Form 9 contain 
information essential for verifying stressors.  Thus, the 
claim is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent only.


REMAND

The veteran served in Vietnam.  His service personnel records 
show that his primary military occupational specialty (MOS) 
was an ambulance driver. 

He claims that he had PTSD stressors associated with Vietnam 
service.  He reports that he was assigned to the 1st Med Co. 
in Plei Ku and worked at the 21st Evacuation Hospital.  His 
duties included transporting many severely wounded and dying 
soldiers.  In particular, he stated that he transported many 
soldiers during the TET Offensive and was exposed to rocket 
and mortar attacks. 

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting evidence 
that the claimed inservice stressors actually occurred or a 
medical opinion linking these stressors with his current 
symptomatology.

The Board notes that the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly, U.S. Armed Services Center 
for Research of Unit Records, has not been contacted to 
research the veteran's alleged service stressors.

The Board finds that an attempt should be made in this 
regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thereafter, the veteran should be scheduled for a VA 
psychiatric examination in order to determine whether there 
is a link between the veteran's current symptoms and an 
inservice stressor, if PTSD is currently diagnosed.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The information regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of claimed stressors, and any other 
records relevant to the PTSD claim) 
should then be forwarded to the JSRRC 
(formerly the USASCRUR) and that 
organization should be requested to 
investigate and attempt to verify the 
alleged incidents. The veteran must be 
notified that the accuracy of his 
information is vital for verifying his 
claimed stressors.  

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD is causally related to his active 
duty in Vietnam as an ambulance driver or 
linked to any other stressor if verified 
by the JSRRC. The examination and the 
report thereof should be in accordance 
with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner is 
requested to opine as to whether it is at 
least as likely as not (50 percent or 
greater probability) such psychiatric 
disorder began during service or is 
otherwise related to any incident of 
service.

Any tests deemed necessary to address the 
above questions should be performed.  The 
psychiatrist is requested to provide a 
rationale for any opinion expressed.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
requested examination report(s) and 
required medical opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issue of 
entitlement to service connection for 
PTSD should be readjudicated.

If the benefit requested on appeal is not 
granted, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded. Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


